This is a proceeding brought pursuant to article 78 of the Civil Practice Act to review the action of the State Liquor Authority in revoking petitioner’s hotel liquor license for cause after a hearing duly held pursuant to the provisions of the Alcoholic Beverage Control Law. There is ample substantial and competent evidence to sustain the finding of the State Liquor Authority, and the determination should be confirmed and the proceeding dismissed, without costs. Determination of State Liquor Authority confirmed and.proceeding dismissed, without costs. All concur.